Citation Nr: 9906301	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for "degenerative joint 
disease and chronic arthritis" of the knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating action of the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran submitted a 
notice of disagreement (NOD) in January 1997 and the RO 
issued a statement of the case (SOC) in February 1997.  The 
veteran's substantive appeal was received in April 1997.  


REMAND

On a VA Form 9, received at the RO in April 1997, the veteran 
indicated that he wanted a hearing before a Member of the 
Board at the RO.  The veteran was scheduled for, and notified 
of, a hearing in October 1997.  In a letter received the date 
of the hearing, the veteran's representative indicated that 
the veteran would not be able to attend the scheduled hearing 
and would advise the RO at a later date as to whether he 
intended to pursue his claim.

In letters dated in November 1997 and August 1998, the RO 
asked that the veteran clarify his request for a personal 
hearing.  After receiving no response from the veteran, the 
RO forwarded the case to the Board.  

In a letter dated in January 1999, the Board contacted the 
veteran to clarify his hearing request.  He was notified that 
if he did not respond within 30 days of the date of the 
letter, it would be assumed that he still wanted a hearing 
before a Member of the Board at the RO and arrangements would 
be made to have his case remanded for such a hearing.  To 
date, no response has been received from the veteran.

Accordingly, this case must be REMANDED for the following 
action.  

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the local office.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  

No action is required by the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






